DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 8/12/2020, 12/02/2020 and 08/02/2021 have been considered by the Examiner and made of record in the application file.
Specification
The disclosure is objected to because of the following informalities:
The content of Tables 2-8 are not clear.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DANNEBRO et al. (US 20200112522 A1) (hereinafter Dannebro) in view of Wang et al. (US 20200178196 A1) (hereinafter Wang).

Regarding claim 1, Dannebro discloses a method of transmitting and receiving, by an access and mobility management function (AMF) (FIGS. 17a and 17b and FIG. 18 for AMF 105), a signal related to handover of a user equipment (UE) from (par. 419, “FIGS. 17a and 17b describe the handover procedure from 5GS to 4G when Nx is supported, i.e. a 5GS to 4GS handover for single-registration mode with Nx interface”), the method comprising:
receiving, by the AMF, a Handover Required message from a next generation radio access network (NG-RAN) (FIG. 17a, par. 0436-0440, “Step 1701… The AMF 105 receives the Handover Required message form the 5G RAN 103”);
requesting, by the AMF, a session management (SM) context to a packet data network gateway + session management function (PGW+SMF) (FIG. 17a, par. 0441-0442, for Step 1702b, “The AMF 105 requests the PGW-C+SMF 130 to provide a SM Context that also includes the mapped 4G bearer Contexts. The request is done by that the AMF 105 sends a SM Context Request message to the PGW-C+SMF 130”, Note: Dannebro in par. 0292 further discloses, “the 4G QoS information is a part of the SM context for the UE 101, and the 4G QoS information shall therefore be decided by the SMF and provided to the network, and the SMF 108 shall provide the 4G QoS information for the default and the GBR 5G QoS flows, the SMF 108 may provide mapped 4G QoS information for default and GBR QoS flows”);
(FIG. 17a, par. 0443-0444, for Step 1702b, “The PGW-COSMF 130 sends a SM Context Response message to the AMF 105”); and
transmitting, by the AMF, a handover command to the NG-RAN (FIG. 17a, par. 0485-0486, for (FIG. 17a, par. 0443-0444, for Step 1702b, “The AMF 105 sends the Handover Command to the source 5G RAN 103 (Step 1711a)”)).
However, Dannebro may fail to explicitly disclose wherein the SM context request is for a protocol data unit (PDU) session related to a third generation partnership project (3GPP) access among a plurality of PDU sessions.
In the same field of endeavor, Wang discloses wherein the SM context request is for a protocol data unit (PDU) session related to a third generation partnership project (3GPP) access among a plurality of PDU sessions (FIG. 8, par. 0153-0154, “The AMF may select a serving SMF and may create a PDU session (e.g., element 6 shown in FIG. 8), for example if multi-access PDU session is allowed for the WTRU… The AMF may pass the multi-access indication and/or other necessary information (e.g., an S-NSSAI, N3IWF identifier, area identifier over non-3GPP access, Temp WTRU-ID, and/or the like) to the SMF… The serving SMF may select a UPF for the 3GPP access and may establish an N4 session for the 3GPP access”, par. 0156 “the serving SMF may confirm to the AMF that the PDU session has been (e.g., successfully) established and may pass the N1 SM information (e.g., a NAS PDU .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SM information includes PDU session and information related to 3GPP access and/or non-3GPP access as taught by Wang to SN context information as disclosed by Dannebro for purpose of providing SM information including a PDU session and 3GPP access and non-3GP access between AMF and SMF (or PGW+SMF).
Regarding claim 2, as applied to claim 1 above, Wang discloses wherein the SM context request includes a PDU session ID for the PDU session related to the 3GPP access (par. 0232, “The AMF may receive a message that contains one or more SM messages with information identifying the PDU session which one or more SMFs and SM messages are intended for. The AMF may store the indication that the WTRU supports traffic steering. Based on the indication, the AMF may forward at least one SM message to the associated SMF, e.g., based on a PDU session ID, S-NSSAI, and/or the like.”, par. 0004, “A multi-access PDU session may correspond to a PDU session where the WTRU communicates one or more PDUs associated with the PDU session over the 3GPP access network and one or more PDUs associated with the PDU session over the non-3GPP access network.”, par. 0151, “The WTRU may send a NAS signaling PDU .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SM information includes PDU session and information related to 3GPP access and/or non-3GPP access as taught by Wang to SN context information as disclosed by Dannebro for purpose of providing SM information including a PDU session and 3GPP access and non-3GP access between AMF and SMF (or PGW+SMF).
Regarding claim 3 as applied to claim 1 above, Wang discloses wherein the plurality of PDU sessions includes one or more PDU sessions related to 3GPP access and zero or more PDU sessions related to non- 3GPP access (par. 0004, “A multi-access PDU session may correspond to a PDU session where the WTRU communicates one or more PDUs associated with the PDU session over the 3GPP access network and one or more PDUs associated with the PDU session over the non-3GPP access network.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SM information includes PDU session and information related to 3GPP access and/or non-3GPP Wang to SN context information as disclosed by Dannebro for purpose of providing SM information including a PDU session and 3GPP access and non-3GP access between AMF and SMF (or PGW+SMF).
Regarding claim 4, as applied to claim 1 above, Dannebro discloses wherein a type of the handover is handover from the 5GS to an evolved universal mobile telecommunications system (UMTS) terrestrial radio access network (E-UTRAN) (par. 0419, “FIGS. 17a and 17b describe the handover procedure from 5GS to 4G when Nx is supported, i.e. a 5GS to 4GS handover for single-registration mode with Nx interface”; note: EPS is composed of E-UTRAN (Evolved UTRAN)).
Regarding claim 5, as applied to claim 1 above, Wang discloses wherein the AMF stores access information for each PDU session (par. 0153, it is inherently taught a network device stores a received, transmitted, or a created message that could include, for example, a PDU session). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SM information includes PDU session and information related to 3GPP access and/or non-3GPP access as taught by Wang to SN context information as disclosed by Dannebro for purpose of providing SM information including a PDU session and 3GPP access and non-3GP access between AMF and SMF (or PGW+SMF).
claim 6, as applied to claim 1 above, Wang discloses wherein the PGW+SMF manages both a 3GPP access PDU session and a non-3GPP access PDU session (FIG. 8, par. 0153-0156, “The serving SMF may select a UPF for the 3GPP access and may establish an N4 session for the 3GPP access… The serving SMF may select the (e.g., same) UPF-1 or another UPF for the non-3GPP access and may establish an N4 session for the non-3GPP access”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SM information includes PDU session and information related to 3GPP access and/or non-3GPP access as taught by Wang to SN context information as disclosed by Dannebro for purpose of providing SM information including a PDU session and 3GPP access and non-3GP access between AMF and SMF (or PGW+SMF).
Regarding claim 8, as applied to claim 2 above, Wang discloses wherein the received SM context is for the PDU session corresponding to the PDU session ID par. 0232, “The AMF may receive a message that contains one or more SM messages with information identifying the PDU session which one or more SMFs and SM messages are intended for. The AMF may store the indication that the WTRU supports traffic steering. Based on the indication, the AMF may forward at least one SM message to the associated SMF, e.g., based on a PDU session ID, S-NSSAI, and/or the like.”).
Wang to SN context information as disclosed by Dannebro for purpose of providing SM information including a PDU session and 3GPP access and non-3GP access between AMF and SMF (or PGW+SMF).
Regarding claim 12, Dannebro discloses an access and mobility management function (AMF) device (FIGS. 17a and 17b and FIG. 18 for AMF 105) for transmitting and receiving a signal related to handover of a user equipment (UE) from a fifth generation system (5GS) to an evolved packet system (EPS) in a wireless communication system (par. 419, “FIGS. 17a and 17b describe the handover procedure from 5GS to 4G when Nx is supported, i.e. a 5GS to 4GS handover for single-registration mode with Nx interface”), the AMF device comprising:
a transceiver; and a processor (FIG. 18, par. 0508-512, The node comprises at least one of: a receiving module 1801, a transmitting module 1803, a processor 1805, a memory 1808), wherein the processor is configured to:
receive a Handover Required message from a next generation radio access network (NG-RAN) through the transceiver (FIG. 17a, par. 0436-0440, “Step 1701… The AMF 105 receives the Handover Required message form the 5G RAN 103”);
(FIG. 17a, par. 0441-0442, for Step 1702b, “The AMF 105 requests the PGW-C+SMF 130 to provide a SM Context that also includes the mapped 4G bearer Contexts. The request is done by that the AMF 105 sends a SM Context Request message to the PGW-C+SMF 130”, Note: Dannebro in par. 0292 further discloses, “the 4G QoS information is a part of the SM context for the UE 101, and the 4G QoS information shall therefore be decided by the SMF and provided to the network, and the SMF 108 shall provide the 4G QoS information for the default and the GBR 5G QoS flows, the SMF 108 may provide mapped 4G QoS information for default and GBR QoS flows”);
receive the SM context from the PGW+SMF (FIG. 17a, par. 0443-0444, for Step 1702b, “The PGW-COSMF 130 sends a SM Context Response message to the AMF 105”); and
transmit a handover command to the NG-RAN FIG. 17a, par. 0485-0486, for (FIG. 17a, par. 0443-0444, for Step 1702b, “The AMF 105 sends the Handover Command to the source 5G RAN 103 (Step 1711a)”))
However, Dannebro may fail to explicitly disclose wherein the SM context request is for a protocol data unit (PDU) session related to a third generation partnership project (3GPP) access among a plurality of PDU sessions.
Wang discloses wherein the SM context request is for a protocol data unit (PDU) session related to a third generation partnership project (3GPP) access among a plurality of PDU sessions (FIG. 8, par. 0153-0154, “The AMF may select a serving SMF and may create a PDU session (e.g., element 6 shown in FIG. 8), for example if multi-access PDU session is allowed for the WTRU… The AMF may pass the multi-access indication and/or other necessary information (e.g., an S-NSSAI, N3IWF identifier, area identifier over non-3GPP access, Temp WTRU-ID, and/or the like) to the SMF… The serving SMF may select a UPF for the 3GPP access and may establish an N4 session for the 3GPP access”, par. 0156 “the serving SMF may confirm to the AMF that the PDU session has been (e.g., successfully) established and may pass the N1 SM information (e.g., a NAS PDU session establishment accept message) and/or N2 SM information (e.g., QoS profiles, CN tunnel information for 3GPP access, and/or non-3GPP access) (e.g., element 9 shown in FIG. 8).”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SM information includes PDU session and information related to 3GPP access and/or non-3GPP access as taught by Wang to SN context information as disclosed by Dannebro for purpose of providing SM information including a PDU session and 3GPP access and non-3GP access between AMF and SMF (or PGW+SMF).
claim 13, Dannebro discloses a method of transmitting and receiving, by a packet data network gateway + session management function (PGW+SMF) (FIGS. 17a and 17b for PGW-C+SMF 130), a signal related to handover of a user equipment (UE) from a fifth generation system (5GS) to an evolved packet system (EPS) in a wireless communication system (par. 419, “FIGS. 17a and 17b describe the handover procedure from 5GS to 4G when Nx is supported, i.e. a 5GS to 4GS handover for single-registration mode with Nx interface”), the method comprising:
a transceiver; and a processor (FIG. 18, par. 0508-512, The node comprises at least one of: a receiving module 1801, a transmitting module 1803, a processor 1805, a memory 1808), wherein the processor is configured to:
receive a request for a session management (SM) context from an access and mobility management function (AMF) (FIG. 17a, par. 0441-0442, for Step 1702b, “The AMF 105 requests the PGW-C+SMF 130 to provide a SM Context that also includes the mapped 4G bearer Contexts. The request is done by that the AMF 105 sends a SM Context Request message to the PGW-C+SMF 130”, Note: Dannebro in par. 0292 further discloses, “the 4G QoS information is a part of the SM context for the UE 101, and the 4G QoS information shall therefore be decided by the SMF and provided to the network, and the SMF 108 shall provide the 4G QoS information for the default ; and
transmit the SM context to the AMF (FIG. 17a, par. 0443-0444, for Step 1702b, “The PGW-COSMF 130 sends a SM Context Response message to the AMF 105”), 
However, Dannebro may fail to explicitly disclose wherein the SM context request is for a protocol data unit (PDU) session related to a third generation partnership project (3GPP) access among a plurality of PDU sessions.
In the same field of endeavor, Wang discloses wherein the SM context request is for a protocol data unit (PDU) session related to a third generation partnership project (3GPP) access among a plurality of PDU sessions (FIG. 8, par. 0153-0154, “The AMF may select a serving SMF and may create a PDU session (e.g., element 6 shown in FIG. 8), for example if multi-access PDU session is allowed for the WTRU… The AMF may pass the multi-access indication and/or other necessary information (e.g., an S-NSSAI, N3IWF identifier, area identifier over non-3GPP access, Temp WTRU-ID, and/or the like) to the SMF… The serving SMF may select a UPF for the 3GPP access and may establish an N4 session for the 3GPP access”, par. 0156 “the serving SMF may confirm to the AMF that the PDU session has been (e.g., successfully) established and may pass the N1 SM information (e.g., a NAS PDU session establishment accept message) and/or N2 SM information .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SM information includes PDU session and information related to 3GPP access and/or non-3GPP access as taught by Wang to SN context information as disclosed by Dannebro for purpose of providing SM information including a PDU session and 3GPP access and non-3GP access between AMF and SMF (or PGW+SMF).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dannebro in view of Wang and further in view of THIEBAUT et al. (US 20200170068 A1) (hereinafter Thiebaut).

Regarding claim 9, as applied to claim 1 above, Dannebro as modified by Wang discloses the claimed invention except wherein an access type in the SM context request is set to the 3GPP access.
In the same field of endeavor, Thiebaut except wherein an access type in the SM context request is set to the 3GPP access (FIG. 3, par. 0119, “if the PDU session ID is included in the N11 message, the processor 100 of the AMF 20 shall search the association information between the access technology type information and the PDU session ID (created during the PDU session establishment procedure), and choose the access network according to the association information (e.g., if the PDU session ID is associated with the .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending the SM message via 3GPP network based on association information between the access technology type information and the PDU session ID as taught by Thiebaut to the procedure of SM information includes PDU session and information related to 3GPP access and/or non-3GPP access as disclosed by Wang  and to the SN context information as disclosed by Dannebro for purpose of ending the SM message via 3GPP network based on access information searched by AMF.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dannebro in view of Wang and further in view of ROMMER et al. (US 20200137672 A1) (hereinafter Rommer).

Regarding claim 10, as applied to claim 1 above, Dannebro as modified by Wang discloses the claimed invention except wherein only the PDU session related to the 3GPP access is handed over to a target access network based on the handover command.
In the same field of endeavor, Rommer discloses wherein only the PDU session related to the 3GPP access is handed over to a target access network based on the (FIG. 5, par. 0042, “AMF to sends to (R)AN an N2 Request for UP setup (e.g., a request comprising N2 SM information received from SMF, security context, AMF Signaling Connection ID, Handover Restriction List, MM NAS Service Accept as described in 3GPP TS 23.502 v0.2.0 at section 4.2.3.2 step 5). In this case the RAN is a 3GPP radio access network node (e.g., a 3GPP base station). The N2 request may contain a “handover indicator” telling the (R)AN that the PDU session with downlink data waiting is handed over to 3GPP access.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending a handover indication for the PDU session with downlink data waiting is handed over to 3GPP access as taught by Rommer to the HO Command with radio aspect parameters as disclosed by Dannebro as modified by Wang for purpose of sending the handover indication for the PDU session with downlink data waiting is handed over to 3GPP access.
Regarding claim 11, as applied to claim 10 above, Dannebro discloses wherein the target access network is an evolved universal mobile telecommunications system (UMTS) terrestrial radio access network (E- UTRAN) (par. 0419, “FIGS. 17a and 17b describe the handover procedure from 5GS to 4G when Nx is supported, i.e. a 5GS to 4GS handover for single-registration mode with Nx interface”; note: EPS is composed of E-UTRAN (Evolved UTRAN)).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
YOUN et al. (US 20170339609 A1) discloses METHOD AND APPARATUS FOR DETERMINING PDU SESSION IDENTITY IN WIRELESS COMMUNICATION SYSTEM.
HUAWEI TECHNOLOGIES CO.,LTD (WO 2019033269 A1) disclose METHOD AND DEVICE FOR ESTABLISHING SESSION.
HUAWEI TECHNOLOGIES CO., LTD (CN 109391932 A) discloses A Different System Operation Method And Device.
SAMSUNG ELECTRONICS CO., LTD. (CN 109392043 A) discloses Method For Supporting Switch And Corresponding Device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642